In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dabiri, J.), entered April 6, 2001, which granted the separate motions of the defendants Port Rent-A-Car and Port Motors Daily Rental, Inc., and the defendant Hibris Baez, for summary judgment dismissing the complaint insofar as asserted against them on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*428Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the defendants’ motions for summary judgment dismissing the complaint, as they submitted sufficient admissible evidence, through the plaintiff’s deposition testimony, demonstrating their entitlement to judgment as a matter of law, and the plaintiff failed to raise a triable issue of fact (see, Grossman v Wright, 268 AD2d 79, 84; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365; Decaires v Love, 261 AD2d 502; Baldasty v Cooper, 238 AD2d 367). Krausman, J. P., Luciano, Adams and Prudenti, JJ., concur.